DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 04/13/2022 has been entered and fully considered.

Allowable Subject Matter
Claims 1-3, 5-10, 12-17 and 19-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

U.S. Pub. Number 2021/0135887 A1, Plusquellic-Plusquellic teaches a PUF-based, privacy-preserving, mutual authentication protocol with unprotected interfaces that is resilient to model-building attacks. Soft data captures the inherent, random variations that occur in these signals from one chip, or token, to another and represents the source of entropy for the PUF. The protocol can therefore be applied to an enhanced version of the arbiter PUF and to traditional weak PUFs, such as the Ring Oscillator (“RO”) PUF, with additional but simple enhancements to expand the challenge-response space from n to 2n as required for authentication applications. 

Newly cited, U.S. Pub. Number 2015/0092939 A1, Gotze-Gotze teaches a physically unclonable function (PUF) cell array for obtaining a raw PUF value, and a dark bit logic for selecting PUF cells to mark as dark bits. The dark bit logic generates a dark bit mask based on repeated testing of each PUF cell. The dark bit logic includes two storage locations to store another raw PUF value and the former raw PUF value. A comparator compares the former raw PUF value with the latter raw PUF value. A dark bit mask storage location includes a dark bit mask input and a dark bit mask output. 
    
Newly cited, On the Entropy of Physically Unclonable Functions, published 2016, Rioul-Rioul teaches relationship between responses and challenges in a loop-PUF using Gaussian random variables and give a closed-form expression of the total entropy of the responses. It is shown that n bits of entropy can be obtained with n challenges if and only if the challenges constitute a Hadamard code.

Newly cited, U.S. Pub. Number 2021/0194707 A1, Aronson-Aronson teaches PUF security element 1may create an output based on its physical structure when powered on. A stimulus may be applied to a PUF security element. The response to the stimulus might be described as unique. The response of two different PUF security elements to a common stimulus may be identical. In such a situation, the PUF security element having a response identical to a previously manufactured and/or registered security element may be discarded or may be accommodated when combined with a unique aspect of the device.

What is missing from the prior art is a teaching, motivation, or suggestion to modify and combine the prior art in such a way as to render obvious the act of using at least a portion of the plurality of state information values to generate a set of challenge-response pairs for use in an authentication process for the electronic device, selecting, from the plurality of state information values, a set of state information values from entropy sources that exhibit a stable response at the plurality of different operating conditions for the electronic device and from entropy sources that exhibit an unstable response at one or more operating conditions for the electronic device; and using the set of challenge-response pairs in an authentication procedure for the electronic device, as recited, without the usage of impermissible hindsight reasoning.
Thus, the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1, 8 and 15, and thus these claims are considered allowable. The dependent claims which further limit claims 1, 8 and 15 are also allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Primary Examiner, Art Unit 2491